COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


PATRICIA McDANIEL WISE
                                             MEMORANDUM OPINION*
v.   Record No. 1433-99-2                         PER CURIAM
                                               OCTOBER 19, 1999
BONFELD, INC. AND
 OLD REPUBLIC INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Patricia McDaniel Wise, pro se, on brief).

             (Anne M. Dobson; R. Ferrell Newman; Thompson,
             Smithers, Newman, Wade & Childress, on
             brief), for appellees.


     Patricia McDaniel Wise contends that the Workers'

Compensation Commission erred in finding that she failed to

prove she was entitled to an award of permanent total disability

benefits.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that the evidence sustained


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Wise's burden of proof, the commission's findings are binding

and conclusive upon us.     See Tomko v. Michael's Plastering. Co.,

210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     As pertinent to this appeal, Code § 65.2-503(C)(1)

and(C)(2) provide compensation for permanent and total

incapacity when there is "[l]oss of both hands, both arms, both

feet, both legs, both eyes, or any two thereof in the same

accident . . . [or an] [i]njury for all practical purposes

resulting in total paralysis . . . ."    Subsection (D) provides

that "the permanent loss of the use of a member shall be

equivalent to the loss of such member, and for the permanent

partial loss or loss of use of a member, compensation may be

proportionately awarded."

     To meet her burden of proof under this section, Wise was

required to prove that she is unable to use her permanently

impaired members in gainful employment.    See Virginia Oak

Flooring Co. v. Chrisley, 195 Va. 850, 857, 80 S.E.2d 537, 541

(1954).    In addition, she was required to "establish that [she]

has reached maximum medical improvement and . . . [her]

functional loss of capacity [must] be quantified or rated."

Cafaro Constr. Co. v. Strother, 15 Va. App. 656, 661, 426 S.E.2d

489, 492 (1993).

     In denying Wise's application, the commission found as

follows:



                                - 2 -
           [C]laimant continues to experience pain in
           the left shoulder, left side, neck and upper
           back, none of which are scheduled members
           under the relevant Code Section. On Review,
           the claimant asserts that the permanency
           rating assigned by Dr. [Lee] Voulters in
           June 1991 is sufficient to carry her burden.
           We do not agree. It is clear that Dr.
           Voulters concluded that the claimant has
           reached maximum medical improvement and
           suffers from a 10% permanent partial
           disability. However, we cannot determine
           whether this is a whole body impairment
           rating, a rating to a specific scheduled
           member, or the criteria he utilized in
           rendering this opinion. Further, we cannot
           determine whether this rating is assigned to
           one member as opposed to two or more. We
           also note the Attending Physician's Report
           completed by Dr. Voulters in February 1991
           in which he assigned a 20% permanency
           rating. This report is unsupported by any
           medical reports and suffers from the same
           defects as the report of June 1991.

                With the exception of Dr. Voulters,
           only Dr. [Jonathan R.] Amy rendered an
           opinion on the issue of permanency. He
           reported an essentially normal examination
           as to the functionality of the upper and
           lower extremities based on objective
           criteria. Dr. Amy noted complaints of pain
           while performing certain tasks which appear
           to affect only one extremity. More
           importantly, he could not state with a
           reasonable degree of medical certainty what
           percentage of permanent disability the
           claimant suffers from based on the AMA
           Guidelines. Neither he nor any other
           physician rendered an opinion on the
           percentage of permanent disability to any
           scheduled member, singly or in tandem.

     The commission's findings are amply supported by the

record.   Because Wise failed to present evidence of a specific

rating of the functional loss of use of two scheduled members as


                               - 3 -
required for an award under Code § 65.2-503(C), we cannot find

as a matter of law that the evidence was sufficient to sustain

her burden of proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -